Citation Nr: 1109117	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-38 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Brooksville Regional Hospital, Brooksville, Florida received from June 19, 2007 to June 22, 2007.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  He served in the Normandy, Northern France and Ardennes Campaigns and his decorations included four Bronze Stars.  

This appeal arises from a July 2009 administrative determination of the James A. Haley, Department of Veterans Affairs (VA) Hospital in Tampa, Florida.  


FINDINGS OF FACT

1. The Veteran has Medicare coverage.

2. The Veteran does not have any adjudicated service- connected disabilities.

3. The Veteran was considered stable for transfer to a VA facility on June 19, 2007.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred at a private hospital from June 19, 2007 to June 22, 2007 have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record in this case shows the Veteran fell in the evening of June 17, 2007, injuring his hip, and as his discomfort increased over time, he was taken to the hospital in question, where he arrived in the early morning hours of June 18, 2007.  There, it was discovered he had fractured his left hip.  Surgical correction was accomplished on June 19, 2007, with the Veteran eventually discharged home on June 22, 2007.  VA authorized reimbursement for the medical services accomplished on June 18, 2007, but denied the claim for reimbursement for the period from June 19 to June 22.  

The regulations provide two bases for payment or reimbursement of medical expenses that have not been previously authorized by VA. 

The provisions of 38 C.F.R. § 17.120 provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, non- service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  

Review of the claims folder indicates the Veteran does not have any adjudicated service-connected disabilities.  The threshold criteria for payment or reimbursement under the provisions of 38 C.F.R. § 17.120 have not been met and are therefore not applicable in this instance.  

Payment or reimbursement may also be made under the Millennium Health Care Act.  This Act provides that VA will be the payer of last resort for Veterans who usually get their care at a VA medical center.  The Act has several requirements including that the Veteran have no entitlement to care or services under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) (2010).  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in Section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by Section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2009).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude payment under the Millennium Act if the Veteran has coverage under either Medicare Part A or Medicare Part B.

The appellant in their August 2009 notice of disagreement acknowledged the Veteran had Medicare Part A benefits.  The evidence establishes the Veteran has Medicare coverage.  This coverage precludes the payment or reimbursement of the bill.  The claimed payment is barred by law.  

In addition to the foregoing, it is observed that had reimbursement not been otherwise precluded, there is medical evidence in the form of an opinion from a physician dated in July 2009, that the Veteran had been stabilized on June 18, 2007, and could have safely been transferred to a VA facility for appropriate care.  This evidence likewise supports the conclusion that reimbursement for medical services provided after June 18, 2007, is not warranted, pursuant to 38 C.F.R. § 17.1002(d).   


ORDER

Reimbursement or payment of medical services provided at Brooksville Regional Hospital, Brooksville, Florida received from June 19, 2007 to June 22, 2007, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


